Citation Nr: 0012828	
Decision Date: 05/15/00    Archive Date: 05/22/00

DOCKET NO.  91-51 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Entitlement to an evaluation in excess of 40 percent for 
service-connected residuals of a gunshot wound to the left 
thigh with femur fracture.

2. Entitlement to service connection for bilateral knee 
disorders, including as secondary to service-connected 
gunshot wound to the left thigh.

3. Entitlement to service connection for degenerative disc 
disease of the spine, including as secondary to service-
connected gunshot wound to the left thigh.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service from December 1968 to November 
1975.  The claims folder contains references to advancing 
this appeal on docket, but there has been no such request 
made directly to the Board.  As the appeal has now been 
decided, it is not necessary to seek clarification of this 
matter.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a May 1990 rating decision from the Los Angeles, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO), which continued a 40 percent evaluation for 
service-connected residuals of a gunshot wound to the left 
femur.  The veteran has also perfected an appeal to the 
August 1999 rating decision, which denied service connection 
for knee injury, as secondary to service-connected disability 
of the left femur, and for degenerative disc disease of the 
spine.  

The Board notes that the veteran timely filed a notice of 
disagreement and substantive appeal to the May 1990 rating 
decision, on the issue of service connection for post-
traumatic stress disorder (PTSD), as well.  By rating 
decision in July 1991, the RO granted service connection for 
PTSD with a 30 percent evaluation, effective from October 10, 
1989.  

The July 1991 decision represented a full grant of benefits 
sought with respect to the veteran's claim of entitlement to 
service connection for PTSD.  As the veteran did not express 
disagreement, with that rating decision, as to the "down-
stream" issue of the percentage evaluation assigned, such 
matter is not before the Board.  See Grantham v. Brown, 114 
F.3d 1156, 1158 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 
1030, 1032 (Fed. Cir. 1997); see also Holland v. Gober, 10 
Vet. App. 433, 435 (1997) (per curiam).  

However, the Board notes that the veteran requested 
reevaluation of his service-connected PTSD, in his September 
1999 notice of disagreement.  The RO has not yet addressed 
this claim.  Therefore, the Board refers the issue 
of entitlement to an evaluation in excess of 30 percent for 
service-connected PTSD to the RO for further development and 
adjudication as necessary.  

The Board notes that the veteran also timely filed a notice 
of disagreement to the August 1999 rating decision that 
denied service connection for hearing loss.  A statement of 
the case was issued in October 1999.  An appeal consists of a 
timely filed notice of disagreement in writing and, after 
a statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200 (1999).  
A substantive appeal must either indicate that the appeal is 
being perfected as to all issues addressed in the statement 
of the case, or must specifically identify the issues 
appealed.  38 C.F.R. § 20.202 (1999).  A substantive appeal 
must be filed within 60 days from the date that the agency of 
original jurisdiction mailed the statement of the case to the 
appellant, or within the remainder of the 1-year period from 
the date of mailing of the notification of the determination 
being appealed, whichever period ends later.  38 C.F.R. 
§ 20.302(b) (1999).  Therefore, to timely perfect his appeal, 
the veteran needs to submit a substantive appeal prior to 
August 2000.  The record currently contains no submission by 
the veteran, which could be found to be a substantive appeal 
on the issue of service connection for hearing loss.  
Therefore, that issue is not currently before the Board, but 
the Board notes that the limitations period for filing a 
substantive appeal on that issue has not yet run.  

In February 1993, the Board remanded the veteran's claims for 
an increased evaluation for service-connected gunshot wound 
of the left femur.  The Board ordered further development of 
the veteran's claims, including obtaining medical records 
from the VA and Dr. B.K.C., and obtaining a VA examination.  
In that decision, the Board noted that the issue of TDIU had 
not been developed for appellate review, but referred that 
issue for review by the RO, as it was "inextricably 
intertwined" with the issue of entitlement to an increased 
evaluation.  By rating decision in August 1999, the RO 
granted entitlement to TDIU, effective June 1, 1993.  


FINDINGS OF FACT

1. The veteran's service-connected residuals of gunshot wound 
to the left thigh with femur fracture, including, pain, 
weakness, diminished muscle strength, deep scars, and 
diminished muscle mass, are currently evaluated at the 
maximum evaluation for that disability under VA's Schedule 
for Rating Disabilities, 38 C.F.R. Part 4 (1999).  

2. The record contains no competent medical evidence of a 
nexus between the veteran's current bilateral knee 
disorders or degenerative disc disease of the lumbosacral 
spine and any incident of the veteran's active service, 
including as secondary to the veteran's service-connected 
gunshot wounds.  


CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 40 percent for 
service-connected residuals of gunshot wound to the left 
thigh with femur fracture have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.56, 4.73, 
Diagnostic Code 5314 (1999).

2. The claim of entitlement to service connection for 
bilateral knee disorders is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  

3. The claim of entitlement to service connection for 
degenerative disc disease of the spine is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Evaluation of Residuals of Gunshot Wound to the Left Femur

I. Factual Background

The veteran's service medical records report that he suffered 
a gunshot wound to the left thigh with severely comminuted 
fracture of the left femur in August 1969.  Multiple metal 
fragments were present in the soft tissue of both proximal 
thighs.  The exit and entrance wounds were debrided and no 
evidence of neurological vascular deficit was reported.  
Slight shortening of the left leg of 1/2-3/4 of an inch was 
noted.  

In November 1975, the veteran filed an initial claim for VA 
benefits for service connection for a gunshot wound to the 
left femur with fracture and leg shortening.  By rating 
decision in June 1976, the RO granted service connection for 
residuals of a healed gunshot wound with fracture of the left 
femur with a 40 percent evaluation, effective from November 
10, 1975.  The veteran requested an increased evaluation for 
his service-connected condition in February 1990.  He stated 
that the pain in his legs had increased, and his legs could 
not support his weight for long periods of time.  

A neurological consult in July 1990 noted complaints of 
numbness and difficulty walking in both lower extremities.  
He stated that his legs would collapse and indicated that the 
scar on his left thigh was extremely tender to touch.  
The examiner reported a normal neurological examination.  

The veteran was hospitalized from December 1992 to May 1993 
for treatment of his psychiatric disability.  A diagnosis of 
status-post severe injury to the left leg with resulting 
limited ambulation was reported.  The discharge report noted 
that the veteran wore a leg brace on the left leg.  

In February 1993, the Board remanded the veteran's claim for 
further development, to include obtaining VA medical records 
and medical records from Dr. B.K.C. and a VA examination.  By 
statement, received in June 1993, the veteran reported that 
the physician, identified in the Board remand, worked at the 
VA medical center.  

A VA examination was conducted in March 1995.  The veteran 
reported increased difficulty with walking and balance due to 
pain and discomfort in his left leg.  He stated that his left 
leg would buckle under him and give out, and he had fallen 
several times.  He noted that he had worn a knee brace since 
1990 or 1991.  The veteran reported that his left leg was 
shorter than the right, and stated that his right leg also 
hurt "every now and then."  The examiner noted that the 
veteran ambulated with the use of a semi-rigid brace, but no 
cane or other assistive device.  The examiner stated that 
there was a noticeable leg length discrepancy with the 
left leg being approximately 11/2-2 centimeters shorter than 
the right.  The veteran ambulated with a noticeable limp.  
Physical examination revealed a well-healed nine-centimeter 
scar of the anterolateral aspect of the left thigh.  The 
underlying muscular tissue was slightly atrophic in the scar 
area, but was otherwise of normal appearance.  Muscular 
strength in the left lower extremity was 5/5 with no obvious 
sensory deficit noted.  X-ray examination of the left femur 
demonstrated a healed fracture through the mid-portion with 
exuberant periosteal new bone formation.  The examiner 
provided an impression of status post gunshot wound to the 
left thigh with history of left femur fracture and retained 
bullet fragments in the left thigh.  

VA examinations for bones, joints, and muscles were scheduled 
in August 1997, but the veteran failed to report for the 
scheduled examinations.  

A VA fee basis examination was conducted in July 1998, by 
R.W., M.D.  A medical history of severe gunshot wound to the 
left, which continued to cause the veteran significant pain, 
and chronic osteomyelitis of the left leg was reported.  

A VA fee basis orthopedic examination was conduced in August 
1998, by M.E.E., M.D., a board-certified orthopedic surgeon, 
who noted review of the veteran's medical records.  The 
veteran reported constant aching pain in his left thigh.  
Although the veteran usually wore a fracture brace, he was 
using a cane at the time of the examination.  Dr. M.E.E. 
noted that the veteran's gunshot wound injured his left 
femur, hamstrings, and quadriceps musculature.  The bullet 
entered the left femur and exited medially.  Physical 
examination revealed a 31/2-inch scar on the anterior left 
thigh and a 2-inch scar on the inside of the left thigh.  Dr. 
M.E.E. noted visual evidence of quadriceps muscle loss about 
the anterior left thigh scar.  Range of motion testing of the 
left hip was normal except for internal rotation, which was 
to 30 degrees with normal at 60 degrees.  No crepitation was 
reported.  Muscle strength in the left quadriceps, 
hamstrings, and peroneals was 4/5, as opposed to 5/5 on the 
right.  X-ray examination of the left hip was within 
normal limits.  X-ray examination of the left femur showed a 
healed, slightly angulated, fracture of the mid-femur.  No 
evidence of osteomyelitis was demonstrated.  Dr. M.E.E. 
stated that the veteran's left lower extremity had a lack of 
quadriceps and hamstring strength, secondary to muscle injury 
and a femur fracture, with cicatricial adherence of the 
muscle to the bone.  The physician noted pain and weakness of 
the left leg with a limp and necessity for a brace, as well 
as diminished muscle strength, deep anterior and posterior 
scars, diminished muscle mass, and a healed fracture of the 
left leg.  


II. Analysis

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629, 
632 (1992). In the instant case, there is no indication that 
there are additional records, which have not been obtained 
and which would be pertinent to the present claims.  Thus, no 
further development is required in order to comply with VA's 
duty to assist mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1999).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1, 4.2, which 
require the evaluation of the complete medical history of the 
veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (1999).

The Board notes that the Schedule has been revised with 
respect to the ratings applicable to muscle injuries, 
effective July 3, 1997.  62 Fed. Reg. 30235-30240 (1997) 
(codified at 38 C.F.R. §§ 4.55 - 4.73; 38 C.F.R. §§ 4.47-4.54 
and 4.72 were removed and reserved).  The defined purpose of 
these changes was to incorporate updates in medical 
terminology, advances in medical science, and to clarify 
ambiguous criteria.  The comments clarify that the changes 
were not intended to be substantive.  See 62 Fed. Reg. 30235- 
30237(1997).  The RO provided the veteran with the proposed 
regulations in the August 1999 supplemental statement of the 
case.  Thus, the Board finds that it may proceed with a 
decision on the merits of the veteran's claim, with 
consideration of the original and revised regulations, 
without prejudice to the veteran.  See Bernard v Brown, 
4 Vet. App. 384, 393-394 (1993).  

Under the revised 38 C.F.R. § 4.56, a through-and-through 
injury with muscle damage shall be evaluated as no less than 
a moderate injury for each group of muscles damaged.  For VA 
rating purposes, the signs and symptoms of muscle disability 
are loss of power, weakness, lowered threshold of fatigue, 
fatigue-pain, impairment of coordination and uncertainty of 
movement.  Under diagnostic codes 5301 through 5323, 
disabilities resulting from muscle injuries shall be 
classified as slight, moderate, moderately severe or severe 
as follows:
? Slight disability of muscles:  (i) Type of injury - simple 
wound of muscle without debridement or infection; (ii) 
History and complaint - service department record of 
superficial wound with brief treatment and return to duty, 
healing with good functional results and no cardinal signs 
or symptoms of muscle disability as defined above; (iii) 
Objective findings - minimal scar, no evidence of fascial 
defect, atrophy, or impaired tonus, no impairment of 
function or metallic fragments retained in muscle tissue.
? Moderate disability of muscles:  (i) Type of injury - 
Through and through or deep penetrating wound of short 
track from a single bullet, small shell or shrapnel 
fragment, without explosive effect of high velocity 
missile, residuals of debridement, or prolonged infection; 
(ii) History and complaint - service department record or 
other evidence of in-service treatment for the wound; 
record of consistent complaint of one or more of the 
cardinal signs and symptoms of muscle disability, 
particularly lowered threshold of fatigue after average 
use, affecting the particular functions controlled by the 
injured muscles; (iii) Objective findings - entrance and 
(if present) exit scars, small or linear, indicating short 
track of missile through muscle tissue, some loss of deep 
fascia or muscle substance or impairment of muscle tonus 
and loss of power or lowered threshold of fatigue when 
compared to the sound side.
? Moderately severe disability of muscles:  (i) Type of 
injury - through and through or deep penetrating wound by 
small high velocity missile or large low-velocity missile, 
with debridement, prolonged infection, or sloughing of 
soft parts, and intermuscular scarring; (ii) History and 
complaint - service department record or other evidence 
showing hospitalization for a prolonged period for 
treatment of wound, record of consistent complaint of 
cardinal signs and symptoms of muscle disability, and, if 
present, evidence of inability to keep up with work 
requirements; (iii) Objective findings - entrance and (if 
present) exit scars indicating track of missile through 
one or more muscle groups, indications on palpation of 
loss of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with sound side, tests of 
strength and endurance compared with sound side 
demonstrate positive evidence of impairment.
? Severe disability of muscles:  (i) Type of injury - 
through and through or deep penetrating wound due to high-
velocity missile, or large or multiple low velocity 
missiles, or with shattering bone fracture or open 
comminuted fracture with extensive debridement, prolonged 
infection, or sloughing of soft parts, intermuscular 
binding and scarring; (ii) History and complaint - service 
department record or other evidence showing 
hospitalization for a prolonged period for treatment of 
wound, record of consistent complaint of cardinal signs 
and symptoms of muscle disability, worse than those shown 
for moderately severe muscle injuries, and, if present, 
evidence of inability to keep up with work requirements; 
(iii) Objective findings - ragged, depressed and adherent 
scars indicating wide damage to muscle groups in missile 
track, palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in wound area, muscles 
swell and harden abnormally in contraction, tests of 
strength, endurance, or coordinated movements compared 
with the corresponding muscles of the uninjured side 
indicate severe impairment of function.  38 C.F.R. § 4.56.  

Under the Schedule, injuries to the muscles of the thigh 
(Muscle Group XIV) warrant a noncompensable evaluation if 
slight, a 10 percent evaluation if moderate, a 30 percent 
evaluation if moderately severe, and a 40 percent evaluation 
if severe.  38 C.F.R. § 4.73, Diagnostic Code 5314.

The veteran's residuals of a gunshot wound to the left thigh 
with femur fracture have been evaluated as 40 percent 
disabling since November 1975.  Such is the maximum 
evaluation under the Schedule.  The Board notes that the 
veteran has been granted a total disability evaluation based 
on individual unemployability effective June 1993.  The 
veteran has not raised and the RO has not addressed the issue 
of entitlement to an extraschedular evaluation under 38 
C.F.R. § 3.321(b)(1) (1999).  The Board may not grant a 
rating under Section 3.321(b)(1) in the first instance.  
Floyd v. Brown, 9 Vet. App. 88 (1996).


Service Connection

III. Factual Background

The veteran's service medical records note complaints of low 
back pain, after a fall off of a ladder in July 1973.  An 
impression of muscle spasm was reported.  The service medical 
records contain no complaints or diagnoses of bilateral knee 
pain or pathology.  The veteran's separation medical 
examination in October 1975 noted no abnormalities of the 
knees or spine.  

At a neurological consult in July 1990, the veteran reported 
stiffness and pain in the lower back of one year's duration.  
VA X-ray examination of the left knee in January 1992 was 
normal.  X-ray examination of the lumbosacral spine showed 
disc narrowing at L5-S1 with degenerative changes. 

A VA examination was conducted in March 1995.  Examination of 
the left knee revealed a mild enlargement of the left 
patella, with no obvious palpable deformity, with no pain on 
palpation of the left kneecap.  Range of motion testing of 
the left knee showed extension to 0 degrees, and flexion to 
135 degrees.  Range of motion testing of the right knee 
showed extension to 0 degrees, and flexion to 150 degrees.  
No ligamentous laxity of either knee was demonstrated.  X-ray 
examination of both knees revealed degenerative arthritic 
changes in the left knee and mild medial compartment 
narrowing of the right knee.  The examiner provided 
impressions of history of left patellar injury in 1990 and 
osteoarthritis of both knees.  

VA examinations for bones, joints, and muscles were scheduled 
in August 1997, but the veteran failed to report for the 
scheduled examinations.

A VA fee basis orthopedic examination was conduced in August 
1998, by M.E.E., M.D., a board-certified orthopedic surgeon, 
who noted review of the veteran's medical records.  Range of 
motion testing of the left and right knee was normal with no 
tenderness.  Strength at the left knee was 4/5, as opposed to 
5/5 on the right knee.  

In October 1998, a magnetic resonance imaging (MRI) scan was 
performed of the lumbar spine.  The radiologist reported 
impressions of marked degenerative disc disease at L3-4, L4-
5, and L5-S1, and facet arthropathy at L3-4, L4-5, and L5-S1, 
and no evidence of disk herniation.  

An examination, conducted by the county health care services, 
in April 1999 noted complaints of chronic back pain with 
history of disk herniation.  The physician reported that no 
medical records were available for review.  

In his substantive appeal, received in October 1999, the 
veteran stated that the arthritis in his legs was caused by 
the difference in length of his legs due to his gunshot 
wound.  He indicated that the discs in his spine were 
destroyed because his legs were not elevated properly.  He 
reported chronic pain.  

VA outpatient treatment records, dated from November 1998 to 
October 1999, reported treatment with medication for chronic 
low back pain with severe degenerative disc disease of the 
lumbar spine.  X-ray examination of both knees in March 1998 
was normal.  X-ray examination of the left knee in April 1998 
showed moderate medial compartment osteoarthritis of the left 
knee.  X-ray examination in January 1999 showed 
osteoarthritis at L5-S1 and spondylosis at L3, L4, and L5.  A 
report in May 1999 noted that MRI showed degenerative joint 
disease and no disk disease.  X-ray examination in July 1999 
showed left knee medial compartment degenerative changes and 
progressive degenerative disc disease at L4-5 and L5-S1.  



IV. Analysis

Generally

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999). 

When a disability is not initially manifested during service 
or within an applicable presumptive period, service 
connection may nevertheless be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in or aggravated by service.  
See 38 U.S.C.A. § 1113(b) (West 1991); 38 C.F.R. § 3.303(d).  

Service connection may be granted for disability that is 
proximately due to or the result of service-connected disease 
or injury.  38 C.F.R. § 3.310(a).  The United States Court of 
Appeals for Veterans Claims (known as the United Stated Court 
of Veterans Appeals prior to March 11, 1999) (hereinafter, 
"the Court") has held that compensation can be awarded for 
a nonservice-connected disability that is aggravated by a 
service-connected disability for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation, even if the service-connected disability is not 
the proximate cause of the nonservice-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448-449 (1995).

The threshold question to be answered in the veteran's appeal 
is whether he has presented evidence of a well-grounded 
claim.  Under the law, a person who submits a claim for 
benefits shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
A claim need not be conclusive but only possible to satisfy 
the initial burden of § 5107(a).  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  If a claim is not well grounded, the 
application for service connection must fail, and there is no 
further duty to assist the veteran in the development of his 
claim.  38 U.S.C.A. § 5107, Murphy, 1 Vet. App. 78 (1990).  

The United States Court of Appeals for the Federal Circuit 
held that, "For a claim to be well grounded, there must be 
(1) a medical diagnosis of a current disability; (2) medical, 
or in certain circumstances, lay evidence of in[-]service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service [disease or 
injury] and the current disability. Where the determinative 
issue involves medical causation, competent medical evidence 
to the effect that the claim is plausible is required."  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) quoting 
Epps v. Brown, 9 Vet. App. 341, 343-344 (1996); see 38 C.F.R. 
§§ 3.303, 3.307, 3.309; Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  For the purpose of determining whether a claim is 
well grounded, the credibility of the evidence is presumed.  
See Robinette v. Brown, 8 Vet. App. 69, 75 (1995). 

Service Connection for Bilateral Knee Disorder

The veteran has submitted evidence of a current bilateral 
knee disorder.  The VA examiner in March 1995 noted 
degenerative arthritic changes in the left knee and mild 
medial compartment narrowing of the right knee.  

The veteran's service medical records contain no complaints, 
opinions, or diagnoses of any bilateral knee pain or 
pathology.  The veteran contends that his current knee 
disorders are secondary to his service-connected gunshot 
wound to the left thigh, which resulted in shortening of his 
left leg.  

The record contains no competent medical evidence of a nexus 
between the veteran's current knee disorders and any incident 
of service, including the veteran's service-connected gunshot 
wound to the left thigh.  The Board notes that the veteran's 
left leg is approximately 11/2-2 centimeters shorter than the 
right.  However, none of the physicians, who treated or 
examined the veteran, reported that the veteran's knee 
disability was a result of this shortening or of any residual 
of the veteran's service-connected gunshot wounds.  Without 
competent evidence of a nexus between the veteran's current 
knee disorder and the veteran's service-connected 
disabilities, the veteran's claim cannot be well grounded.  

Service Connection for Degenerative Disc Disease of the Spine

The veteran has submitted evidence of a current disability.  
The record contains diagnoses of osteoarthritis, degenerative 
joint disease and severe degenerative disc disease of the 
lumbosacral spine.  

The veteran's service medical records contain a single report 
of complaint of low back pain due to muscle spasm.  This 
injury appeared to be acute and transitory and had resolved 
by service separation.  No further complaints, diagnoses or 
opinions of low back pain were noted in the remaining two 
years of the appellant's active service.  No history of 
chronic back pain or lumbosacral spine pathology was noted on 
separation examination in October 1975.  The veteran contends 
that his current back disability is secondary to his service-
connected gunshot wounds.  

The record contains no competent medical evidence of a nexus 
between the veteran's current back disorder and any incident 
of service, including the single complaint of low back pain 
or the veteran's service-connected gunshot wounds.  Without 
such evidence, the veteran's claim cannot be well grounded.  
The physicians of record merely note the present diagnosis 
and offer no opinion as to the etiology of the veteran's 
current back disability.  

The Board recognizes that there is no duty to assist in a 
claim's full development if a well-grounded claim has not 
been submitted.  See Morton v. West, 12 Vet. App. 477, 480 
(1999).  However, the Court has held that there is some duty 
to inform the veteran of the evidence necessary for the 
completion of an application for benefits, under 38 U.S.C.A. 
§ 5103 (West 1991), even where the claim appears to be not 
well grounded.  Beausoleil v. Brown, 8 Vet. App. 459, 465 
(1996); Robinette v. Brown, 8 Vet. App. 69, 79-80 (1995).  
The veteran has not identified any medical evidence that has 
not been submitted or obtained, which would support a well-
grounded claim.  Thus, VA has satisfied its duty to inform 
the veteran under 38 U.S.C.A. § 5103(a).  See Slater v. 
Brown, 9 Vet. App. 240, 244 (1996).


ORDER

Entitlement to an evaluation in excess of 40 percent for 
service-connected residuals of a gunshot wound to the left 
thigh with femur fracture is denied.  

Entitlement to service connection for a bilateral knee 
disorder is denied.

Entitlement to service connection for degenerative disc 
disease of the spine is denied.  




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

